Smith, Judge.
McDonald appeals from his conviction on five counts of theft by taking. He contends that the evidence did not support the verdict and that the trial court erred in refusing to sever the counts. We affirm.
The evidence showed that appellant used a common scheme to swindle each of the five victims. Each victim was informed by appellant that a large hotel in downtown Atlanta had an overstock of television sets and that he had access to the sets for purposes of sale. The victims all agreed to purchase sets and accompanied appellant to the hotel, where he left with their money, supposedly to procure the sets, and never returned. The crimes were perpetrated on August 9, August 14, August 16, and August 17,1978, with two of the offenses taking place on August 17.
1. The evidence was sufficient to support the verdict.
2. We find no abuse of discretion in the denial of appellant’s motion to sever. "[Severance of two or more offenses of the same or similar character which are also part of a single scheme or plan is not mandatory.” Padgett v. State, 239 Ga. 556, 558 (238 SE2d 92) (1977). The offenses were connected and "the evidence presented was not of such complexity as to hinder the jury from applying *507the law intelligently to each offense. Under such circumstances severance is a matter of discretion and the refusal to grant the motion here has not been shown to constitute an abuse thereof.” Guthrie v. State, 147 Ga. App. 351, 355 (248 SE2d 714) (1978).
Submitted April 4, 1979
Decided June 28, 1979.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Victor Alexander, Jr., Assistant District Attorneys, for appellee.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.